Exhibit 10.15

 

GREENBRIER LEASING COMPANY LLC

MANAGER OWNED TARGET BENEFIT PLAN

 

2011 Restatement



--------------------------------------------------------------------------------

GREENBRIER LEASING COMPANY LLC

MANAGER OWNED TARGET BENEFIT PLAN

2011 Restatement

The Company:

        GREENBRIER LEASING COMPANY LLC

        An Oregon limited liability company

        One Centerpointe Drive, Suite 200

        Lake Oswego, OR 97035

Greenbrier Leasing Company LLC (the “Company”) originally adopted the Manager
Owned Target Benefit Plan (the “Plan”) effective January 1, 1996 to provide
retirement benefits for certain of its managers and, potentially, those of
Company affiliates that adopt the Plan with the approval of the Company. The
Company previously restated the Plan as of January 1, 2005, and further amended
and restated the Plan as of January 1, 2007 in order to give the Company
flexibility with respect to the methodology used to allocate contributions among
Plan participants, in order to more effectively achieve the goals of the Plan.
The Plan is hereby amended and restated as of January 1, 2011 to modify the
change of control provisions and to make certain other clarifying and
administrative changes. The benefits provided by the Plan are in addition to
those provided by Social Security and by any tax-qualified retirement plan
maintained by the Company and/or its affiliates.

 

1. Purpose; Employers; Plan Year

1.1       Purpose. The purpose of this Plan is to provide eligible managers of
the Company and its affiliates with additional retirement benefits in order to
help retain and attract top-quality managers.

1.2       Employers. This Plan shall apply to the Company and to corporations or
other entities that are affiliates of the Company and that adopt the Plan for
their employees with the approval of the Compensation Committee of the Board of
Directors of The Greenbrier Companies, Inc., the Company’s parent corporation
(the “Committee”).

(a)     For this purpose, an affiliate means an employer that is a member, with
the Company, of a controlled group, a group of trades or businesses under common
control or an affiliated service group under sections 414(b), (c) or (m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

(b)     An affiliate may adopt the Plan by a statement in writing signed by the
affiliate and upon approval of the Committee. The statement shall include the
effective date of adoption and any special provisions applicable to employees of
the adopting affiliate.

 

Target Benefit Plan

Page 1



--------------------------------------------------------------------------------

(c)     Once the Company has approved an affiliate’s adoption of the Plan as
provided in (b) above, such approval may not be revoked as long as the affiliate
continues to meet the definition of affiliate in (a) above.

(d)     The term “Employer” refers collectively to the Company and adopting
affiliates.

1.3        Plan Year. The Plan Year shall be the calendar year.

 

2. Eligibility; Participation; Vesting

2.1       Eligibility. The employees listed in Appendix A below are the eligible
employees as of the effective date of this amended and restated Plan. Additional
employees subsequently designated by the Committee shall become eligible to
participate in the Plan.

2.2       Participation. Any additional eligible employees shall begin
participating on the date specified in their designation of eligibility. If no
date is specified in the designation of eligibility, participation shall begin
on the January 1 next after the date of the designation. Each eligible employee
who has begun participating shall be known as a participant.

2.3       Termination of Participation. Once an employee has become a
participant, the designation of eligibility to participate under Section 2.1
above may not be revoked, and participation shall continue until the
participant’s termination of employment with the Company and any affiliate for
any reason, subject to Sections 3.3 and 5.5 below.

2.4       Vesting. Participants’ benefits under the Plan shall be fully vested
and nonforfeitable at all times.

 

3. Contributions and Allocations

3.1       Contributions. By the January 31 following each Plan Year, or as soon
as reasonably practicable thereafter, the Committee shall determine the amount
of the Company’s annual contribution to the Plan in respect of the preceding
Plan Year. Once determined, the amount of contributions for a year shall not be
changed because of any later adjustment of accounts.

3.2       Time of Employer Contributions. Subject to Sections 5.5 and 8.2(b)
below, by the January 31 following each Plan Year, or as soon as reasonably
practicable thereafter, Employer shall contribute to one or more insurers
selected by the Administrator (the “Insurers”) for the Plan Year an amount
determined under Section 3.1 above.

3.3       Target Benefit Amount. The Plan is designed to provide a retirement
benefit to participants in an annual amount (the “Target Benefit Amount”) equal
to 50% of a participant’s Final Base Salary, payable in monthly installments
over 180 months beginning on a participant’s Normal Retirement Date. The
foregoing notwithstanding, no amount or level of benefits under the Plan is
assured or guaranteed, and no provision of the Plan is intended, or shall be
construed, to create any entitlement to a specific amount or level of benefits
or to impose any obligation on the Company to make contributions of any
specified amount or level whatsoever. For purposes

 

Target Benefit Plan

Page 2



--------------------------------------------------------------------------------

of this Plan, a participant’s “Final Base Salary” shall mean the participant’s
annualized base salary rate in effect as of the last day of the calendar year
preceding the calendar year during which the participant attains age 65, and a
participant’s “Normal Retirement Date” shall mean the date of the participant’s
65th birthday.

3.4       Allocation of Contributions. Each annual contribution under
Section 3.1 above shall be allocated among eligible participants as follows:

(a)     Eligible participants are all participants except those (i) who reached
age 65 any time prior to or during the Plan Year in respect of which the
contribution is made, or (ii) whose employment with the Company and affiliates
terminates during the Plan Year in respect of which the contribution is made, or
(iii) for whom the amount of the Normal Retirement Benefit under the Plan is
projected to equal or exceed the Target Benefit Amount based upon the Contracts
(as defined in Section 4.1) previously purchased on behalf of such participant
under the Plan. The foregoing notwithstanding, the Committee may designate a
participant as eligible to continue participation, notwithstanding that such
participant reached age 65 before the start of the relevant Plan Year.

(b)     Each year the Administrator, as defined below, shall allocate each
annual contribution among eligible participants in such amounts as the
Administrator determines in its sole discretion and using such actuarial
methodology or methodologies as the Administrator deems appropriate, which
amount may be zero, with the goal of providing each participant a Normal
Retirement Benefit of the Target Benefit Amount. No provision of the Plan is
intended or shall be construed to give any participant a right to receive an
allocation of an annual contribution of any specific amount or percentage.

3.5       Tax Payment. In addition, with respect to each participant on whose
behalf an allocation was made, Employer shall make a remittance to the
appropriate taxing authorities in an amount based upon the maximum federal and
state income tax rates and the applicable Medicare payroll tax rate then in
effect, to cover the participant’s estimated tax liability resulting from
contributions and tax payments made during the year pursuant to the Plan,
including without limitation any contribution made pursuant to Sections 5.5, 5.7
and 8.2(b). The remittance shall be made at the time the contribution for the
participant is made by the Employer, in satisfaction of its obligations to make
withholdings in respect of contributions and tax payments made on behalf of
participants hereunder.

 

4. Annuity Purchase

4.1       Payment to Insurers. Employer contributions under Section 3 shall be
promptly transmitted to the Insurers, as defined below, for purchase of
individual annuity contracts (the “Contracts”), which will be owned by each
participant. The Insurers shall hold and invest the contributions under the
terms of the Contracts. “Insurers” refers to the duly licensed life and/or
annuity company(ies) determined in the sole discretion of the Administrator to
be of satisfactory financial strength and selected to issue annuity contracts
for purposes of this Plan.

4.2       Insurer Duties. The Insurers’ duties shall be as set forth in the
Contracts. To the extent not inconsistent with the Contracts, the Insurers shall
have the following duties:

(a)     To notify the Administrator at least annually, at the end of the Plan
Year, and when reasonably requested by the Administrator, of the amount held
under each Contract.

 

Target Benefit Plan

Page 3



--------------------------------------------------------------------------------

(b)     To make distributions pursuant to this Plan and to report and disclose,
as required by law, the taxable amount of each distribution.

 

5. Payment of Benefits

5.1       Retirement Benefit. If a participant has not previously terminated
employment with the Employer, payment of the amount held under the participant’s
Contract(s) shall be made as follows:

(a)     Unless a participant elects an alternative payment option under
Section 5.1(b), payment of the amount held under the participant’s Contract(s)
shall be made in substantially equal monthly installments beginning on the
participant’s Normal Retirement Date and continuing for 180 months (the “Normal
Retirement Benefit”). Payment shall be made whether or not the participant
remains employed with the Employer after Normal Retirement Date.

(b)     A participant may elect any alternative payment option permitted by the
Insurer. Any alternative payment option will provide benefits that are
actuarially equivalent to the Normal Retirement Benefit, as determined by the
Insurer.

5.2       Termination Benefit. Subject to Section 5.5 below, if a participant’s
employment with the Employer terminates for any reason, including disability,
other than Normal Retirement, payment of the amount held under the participant’s
Contract shall be made in substantially equal monthly installments beginning on
the participant’s Normal Retirement Date and continuing for 180 months, unless
the Contract permits earlier payment to or on behalf of the participant.

5.3       Effect of Death. If a participant dies before the benefit starting
date, or dies after the benefit starting date but before payment is completed,
the amount held under the participant’s Contract shall be paid to the
participant’s beneficiary either in a single sum within 30 days after the
Insurer receives satisfactory evidence of the participant’s death or in 180
substantially equal monthly installments beginning on the date that would have
been the participant’s Normal Retirement Date, as provided in the Contract.

5.4       Designation of Beneficiary. Each participant shall designate
beneficiaries in writing to the Insurer. If no beneficiary has been named, or no
named beneficiary is living at the participant’s death, payment shall be made in
the following order of preference:

(a)     To the participant’s surviving spouse.

(b)     To the participant’s surviving children, in equal shares.

(c)     To the participant’s estate.

 

Target Benefit Plan

Page 4



--------------------------------------------------------------------------------

5.5       Change of Control. In the event that a participant’s employment
terminates within 24 months following a Change of Control in any manner
described in (a), (b) or (c) below, Employer shall, within 30 days after such
termination of employment, and without regard to Section 3 above, contribute to
the Insurers the amount determined under Section 5.7 below. Distribution to the
participant shall be made pursuant to Section 5.2 above.

(a)     Termination by the Employer without Cause (as defined in Section 5.8(a),
below).

(b)     Termination by a participant for Good Reason (as defined in
Section 5.8(b), below).

(c)     Termination by a participant without any reason during the 30-day
“Window Period” immediately following the first anniversary of the effective
date of the Change of Control.

5.6       Definition of “Change of Control”. For purposes of this Plan, a
“Change of Control” shall mean the occurrence of any of the following:

(a)     The acquisition by any individual, entity or group (within the meaning
of section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30 percent or more of the stock of any
class or classes having by the terms thereof ordinary voting power to elect a
majority of the directors of the Parent (irrespective of whether at the time
stock of any class or classes of the Parent shall have or might have voting
power by reason of the happening of any contingency); provided, however, that
for purposes of this subsection (a), the following acquisitions will not
constitute a Change of Control: (i) any acquisition directly from the Parent;
(ii) any acquisition by the Parent or a subsidiary of the Parent; or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Parent or any corporation or other entity controlled by the
Parent.

(b)     The individuals who, as of the effective date of this 2011 Restatement
of the Plan, are the members of the Board of Directors of the Parent (the
“Incumbent Board”) cease for any reason to constitute a majority of such Board,
unless the election or appointment, or nomination for election or appointment,
of any new member of the Board was approved by a vote of a majority of the
Incumbent Board, then such new member shall be considered as though such
individual were a member of the Incumbent Board.

(c)     The consummation of a merger or consolidation involving the Parent if
the stockholders owning the capital and profits (“ownership interests”) of the
Parent immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than 50 percent
of the combined voting power or ownership interests of the Parent, or the entity
resulting from such merger or consolidation, in substantially the same
proportion as their ownership of the combined voting power or ownership
interests outstanding immediately before such merger or consolidation.

(d)     The sale or other disposition of all or substantially all of the assets
of the Parent.

 

Target Benefit Plan

Page 5



--------------------------------------------------------------------------------

(e)     The dissolution or the complete or partial liquidation of the Parent.

5.7       Contribution Due Upon Change of Control. Within 30 days following the
termination of a participant’s employment in any manner described in
Section 5.5(a), (b) or (c) that occurs within 24 months following a Change of
Control, Employer shall contribute on behalf of the affected participant an
amount equal to the discounted present value of the aggregate projected annual
allocations to the participant for the Plan Year in which the participant’s
employment is terminated and all future Plan Years until the participant’s
Normal Retirement Date. The amount of each future annual allocation will equal
the amount of the participant’s average allocation for the prior three Plan
Years of participation immediately preceding the year in which the participant’s
termination of employment occurred (or all Plan Years of participation, if less
than three). A full year’s allocation shall be credited for both the year in
which the participant’s termination of employment occurs and the year in which
the participant’s Normal Retirement Date occurs. The interest rate used in
determining present value shall be the interest rate applicable to the Parent’s
principal bank borrowings as of the effective date of the Change of Control or,
if no such rate is readily determinable, at a rate equal to the current prime
rate as listed in the Eastern print edition of the Wall Street Journal as of the
effective date of the Change of Control transaction plus1.5%.

5.8       Definitions of “Cause” and “Good Reason”. For purposes of Section 5.5
above:

(a)     “Cause” shall mean the occurrence of either of the following:

(1)       Misconduct by the participant that both is clearly inconsistent with
the participant’s position or responsibilities and has had or can reasonably be
expected to have a material adverse effect on either the participant’s
effectiveness as an employee or an Employer’s interests.

(2)       Persistent failure or refusal by the participant to perform with
reasonable competence and in good faith duties assigned by the Employer that are
commensurate with the participant’s position or another position designated by
Employer for which the participant is comparably qualified, the designation of
which would not constitute “Good Reason” pursuant to (b), below.

(b)     “Good Reason” shall mean the occurrence of any of the following:

(1)       A material change in the participant’s status, positions, duties or
responsibility as an employee of the Employer as in effect immediately prior to
the Change of Control which may reasonably be considered to be an adverse
change, except in connection with the termination of the participant’s
employment for Cause or due to death, or resulting from the participant’s
decision for any reason other than for Good Reason.

(2)       A reduction by the Employer of the participant’s base salary exceeding
5 percent of the participant’s prior year’s base salary (or an adverse change in
the form or timing of the payment thereof) as in effect immediately prior to the
Change of Control.

 

Target Benefit Plan

Page 6



--------------------------------------------------------------------------------

(3)       A reduction by the Employer of the participant’s annual bonus
exceeding 20 percent of the participant’s prior year’s annual bonus (unless such
reduction relates to the amount of annual bonus payable to the participant for
the achievement of specified performance goals, or to the attainment of
profitability levels of the Employer or certain of its subsidiaries, and the
non-achievement of such goals and/or the non-attainment of profitability levels
of the Employer or certain of its subsidiaries, is the reason for the reduction
in the participant’s annual bonus compared to the prior year’s bonus).

(4)       The Employer requiring the participant to be based at any office more
than 35 miles from where participant’s office is located immediately prior to
the Change of Control.

(5)       The Employer fails to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer, to assume
expressly and agree to perform its obligations under this Plan in the same
manner and to the same extent that the Employer would be required to perform if
no such succession had taken place.

 

6. Administration

6.1       Company and Employer Functions. All Company or Employer functions or
responsibilities shall be exercised by the chief executive officer of the entity
or his delegate, except the power to amend or terminate the Plan under
Section 8.1 below, which may be exercised only by the Committee.

6.2       Administrator Functions. The Plan shall be administered by the Chief
Financial Officer of the Parent, or such other person as the Chief Executive
Officer of the Parent may designate (the “Administrator”). The Administrator
shall interpret the Plan, decide any questions about the rights of participants
and beneficiaries and in general administer the Plan. The Administrator may
delegate all or part of his or her administrative duties to one or more agents
and may retain advisors for assistance. The Administrator may consult with and
rely upon the advice of counsel, who may be counsel for an Employer. Any
decision by the Administrator within the Administrator’s authority shall be
final and bind all parties. The Administrator shall have absolute discretion to
carry out his or her responsibilities under the Plan. The Administrator shall be
the agent for service of process on the Plan. Any person having an interest
under the Plan may consult the Administrator at any reasonable time.

 

7. Claims Procedure

7.1       Original Claim. Any person claiming a benefit or requesting an
interpretation, a ruling or information under the Plan shall present the request
in writing to the Administrator, who shall respond in writing as soon as
practicable.

7.2       Denial. If the claim or request is denied, the written notice of
denial shall state:

(a)     The reasons for denial, with specific reference to the provisions on
which the denial is based.

 

Target Benefit Plan

Page 7



--------------------------------------------------------------------------------

(b)     A description of any additional material or information required and an
explanation of why it is necessary.

(c)     An explanation of this claim review procedure.

7.3       Request for Review. Any person whose claim or request is denied or who
has not received a response within 30 days may request review by notice in
writing to the Administrator. The original decision shall be reviewed by the
Administrator, which may, but shall not be required to, grant the claimant a
hearing. On review, whether or not there is a hearing, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.

7.4       Decision on Review. The decision on review shall normally be made
within 60 days. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be so notified and the time limit
shall be 120 days. The decision shall be in writing and shall state the reasons
and the relevant provisions. All decisions on review shall be final and bind all
parties concerned.

 

8. Amendment and Termination

8.1       Amendment; Termination. The Committee may amend or terminate this Plan
at any time. The foregoing notwithstanding, no termination nor any amendment
affecting the Change of Control rules or allocation provisions shall be
effective before the last day of the Plan Year in which the proposed amendment
or termination is approved by the Committee, unless each eligible participant is
provided with a copy or written summary of the amendment or termination document
and agrees in writing to an earlier effective date.

8.2       Effect of Termination.

(a)     Upon termination of the Plan or discontinuance of contributions,
payments shall be made under Section 5.2 above.

(b)     Upon termination of the Plan following a Change of Control, Employer
shall, within 30 days after such termination, contribute to the Plan on behalf
of each participant who was an eligible participant as of the effective date of
the Change of Control transaction, an amount calculated in accordance with
Section 5.7 above, treating the date of termination of the Plan as the date of
termination of employment of each participant solely for purposes of such
calculations, and payments shall be made under Section 5.2 above.

 

Target Benefit Plan

Page 8



--------------------------------------------------------------------------------

9. General Provisions

9.1       Information Required. The Administrator may require satisfactory proof
of age or other data from a participant or beneficiary, and may adjust any
benefit if an error in relevant data is discovered.

9.2       No Implied Waiver. A waiver by an Employer, participant or beneficiary
of a breach of a provision of the Plan shall not constitute a waiver or
prejudice the party’s right otherwise to demand subsequent strict compliance
with that provision or any other provision.

9.3       Arbitration. Any dispute or controversy arising out of this Plan, or
any contribution, claim or benefit hereunder, or any interpretation hereof,
shall be resolved by binding arbitration conducted in Portland, Oregon by a
single, neutral arbitrator, under the Commercial Arbitration Rules of the
American Arbitration Association.

9.4       Notices. Any notice under this Plan shall be in writing and shall be
effective when actually delivered or, if mailed, when deposited postpaid as
first-class mail or overnight delivery. Mail shall be directed to the Company at
the address stated in this Plan, to a participant or beneficiary at the address
shown in the Company’s employment records or to such other address as a party
may specify by notice to the other parties or as the Administrator may determine
to be appropriate. Notices to the Administrator shall be sent to the Company’s
address.

9.5       Nonassignment. The rights of participants under this Plan are
personal. No interest of a participant or one claiming through a participant may
be directly or indirectly transferred, encumbered, seized by legal process or in
any other way subjected to the claims of any creditor.

9.6       Indemnity. The Company shall indemnify and defend any director,
officer or employee of an Employer from any claim or liability that arises from
any action or inaction in connection with the Plan, subject to the following
rules:

(a)     Coverage is limited to actions taken in good faith that the person
reasonably believed were not opposed to the Plan’s best interests.

(b)     Negligence by the person shall be covered to the fullest extent
permitted by law.

(c)     Coverage shall be reduced to the extent of any liability insurance.

9.7       Payments Not Wages. The payments under Section 5 above shall not
constitute salary or wages. Such payments are retirement benefits, not
compensation for performance of any substantial services.

9.8       Applicable Law. This Plan shall be construed according to the laws of
Oregon, except as preempted by federal law.

 

Target Benefit Plan

Page 9



--------------------------------------------------------------------------------

9.9       Not Contract of Employment. Nothing in this Plan shall give any
employee the right to continue employment. This Plan shall not prevent discharge
of any employee at any time for any reason.

9.10     Plan Binding on Successors. This Plan shall be binding upon and inure
to the benefit of the parties and their successors and assigns.

 

          COMPANY:     GREENBRIER LEASING COMPANY LLC     By:  

    /s/ William A. Furman

    Its:  

    Manager

 

 

Target Benefit Plan

Page 10



--------------------------------------------------------------------------------

APPENDIX A TO

GREENBRIER LEASING COMPANY LLC

MANAGER OWNED TARGET BENEFIT PLAN

As of January 1, 2011, the group of employees who are eligible to participate in
the Plan pursuant to Sections 2.1 and 2.2 of the Plan are the following:

1.       Robin D. Bisson

2.       Mark J. Rittenbaum

3.       Timothy A. Stuckey

4.       Maren C. Malik

5.       James T. Sharp

6.       Alejandro Centurion

 

 

Target Benefit Plan

Page 11